Citation Nr: 0318576	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-05 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for the cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had approximately 20 years of active duty service 
ending in December 1963.  He died in December 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans' Affairs (VA).  A 
notice of disagreement was received in January 2002, a 
statement of the case was issued in April 2002, and a 
substantive appeal was received in May 2002.


FINDINGS OF FACT

1.	By way of a January 1994 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the appellant's claim for service 
connection for the cause of the veteran's death.  A notice 
of disagreement was received to initiate an appeal from 
this determination, but a substantive appeal was not 
received in response to a statement of the case issued by 
the RO.

2.	Evidence received since the January 1994 rating decision 
is not so significant that it must be considered in order 
to fairly adjudicate the appellant's claim.


CONCLUSIONS OF LAW

1.	The January 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.	Evidence received since the January 1994 rating decision 
is not new and material and the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death has not been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  A May 2001 RO letter and an April 2002 
statement of the case informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised her of the types of evidence 
VA would assist her in obtaining as well as her 
responsibilities in connection with identifying and obtaining 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, and private medical records.  Moreover, no 
additional pertinent evidence has been identified by the 
appellant as relevant to this issue.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the appellant with the claim.

Analysis

The appellant's claim was last denied by a rating decision in 
January 1994, and the claims file includes a copy of the 
notification letter.  The record show that a notice of 
disagreement was received to initiate an appeal but that no 
substantive appeal was ever filed.  Under the circumstances, 
the Board finds that the January 1994 rating decision is the 
most recent final denial of the appellant's claim.  
38 U.S.C.A. § 7105(c).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  The Board notes here 
that the provisions of 38 C.F.R. § 3.156(a) were recently 
amended.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
However, the amended version is only applicable to claims 
filed on or after August 29, 2001.  The change in the 
regulation therefore does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

Evidence of record at the time of the January 1994 rating 
decision consists of a June 27, 1993 statement from the 
appellant, a duplicate medical statement from the Helene Fold 
Medical Center of Trenton, New Jersey, a medical statement 
dated January 5, 1979 from Lower Bucks Hospital and duplicate 
outpatient treatment records dated April 11, 1975.  The 
appellant's claim to reopen the claim for service connection 
for the cause of the veteran's death was denied because the 
RO determined that the evidence submitted was not new and 
material in relation to a prior final denial of that claim.

Evidence received since the January 1994 rating decision 
consists of a statement from the appellant dated May 14, 
2001, a letter from the appellant dated January 5, 2001, 
duplicate medical records from the Helene Fuld Medical Center 
in Trenton, New Jersey dated May 7, 1985, a duplicate copy of 
a consular report of the death of an American citizen, and a 
copy of a certificate of death.

The veteran's death certificate indicates that he died from 
cardio-respiratory failure.  As noted in the January 1994 
rating decision, the veteran's service medical records do not 
show any cancer, lung disease or heart disease in service, 
other than controlled hypertension.  In reviewing the 
evidence of record received since the 1994 decision, the 
Board finds that all of the items of evidence, except the 
death certificate, are not new because they are duplicates of 
evidence that was already of record at the time of the 1994 
decision.  While the death certificate is new, it is 
cumulative to the existing evidence in that it provides the 
same evidence as the consular report which was already of 
record.  In other words, it adds nothing to the record that 
was not known in January 1994.  What is necessary to reopen 
the appellant's claim is new evidence which addresses the 
issue of whether the veteran's cause of death was 
etiologically related to his active duty service.  The 
evidence submitted since January 1994 does not provide any 
new and material evidence to address this issue.  Therefore, 
the Board finds that new and material evidence has not been 
received.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  
Therefore, the claim to reopen the claim for entitlement to 
service connection for the cause of the veteran's death is 
not reopened.




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

